Citation Nr: 1038167	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-38 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right thigh fragment wound residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1966 to 
April 1969.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that granted the Veteran service connection 
for right thigh fragment wound residuals and assigned an initial 
noncompensable disability rating.  By way of a November 2005 
statement of the case, the RO granted the Veteran an increased 
initial disability rating of 10 percent for his service-connected 
right thigh fragment wound residuals, effective from the date of 
the award of service connection-May 20, 2004.

The Board subsequently remanded the case to the agency of 
original jurisdiction (AOJ) in October 2008 for further 
evidentiary development and adjudication.  The Board instructed 
the AOJ to provide the Veteran with a VA examination and then re-
adjudicate the claim.  The Appeals Management Center (AMC) 
scheduled the Veteran for a VA examination, which was conducted 
in May 2010.  Following the examination, the AMC confirmed the 10 
percent rating.  Thus, there is compliance with the Board's 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting that where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).  

As the appeal of the Veteran's claim for an initial rating in 
excess of 10 percent for right thigh fragment wound residuals 
emanates from the Veteran's disagreement with the initial 10 
percent rating assigned following the grant of service 
connection, the Board has characterized the claim as for a higher 
initial rating, in accordance with Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  




FINDING OF FACT

The Veteran's service-connected right thigh fragment wound 
residuals are manifested by no worse than moderate disability of 
Muscle Group XIV with a faint, 6 x 1 centimeter (cm), 
asymptomatic scar.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
service-connected right thigh fragment wound residuals have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.73 (Diagnostic 
Code 5314), 4.118 (Diagnostic Codes 7801-7805) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, during the pendency of the appeal.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed after, 
May 30, 2008.  The amendments, among other things, removed the 
notice provision requiring VA to request the Veteran to provide 
any evidence in the Veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).)

In this case, the Board finds that all notification and 
development action needed to arrive at a decision on the claim on 
appeal has been accomplished.

Through a January 2005 notice letter, the RO notified the Veteran 
of the information and evidence needed to substantiate his claim.  
Thereafter, the Veteran was afforded the opportunity to respond.  
In addition, the Veteran was provided notice concerning the 
assignment of rating criteria and effective dates via a November 
2008 notice letter.  Hence, the Board finds that the Veteran has 
received notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample opportunity 
to submit such information and evidence.

The Board also finds that the January 2005 notice letter 
satisfies the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran 
that VA was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned January 2005 notice 
letter.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) 
and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In addition, the Veteran was given the 
opportunity to respond following the January 2005 and November 
2008 notice letters.  

The Board notes that VCAA notice is not required with respect to 
every issue raised by a claimant.  If, for example, a Veteran 
files a claim for service connection for a disability, he is 
provided with VCAA notice as to that claim, the claim is granted, 
and he files an appeal with respect to the rating assigned and/or 
effective date of the award, VA is not required to provide a new 
VCAA notice with respect to the matter of his entitlement to a 
higher rating and/or an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding 
that when a claim for service connection has been proven, the 
purpose of § 5103(a) has been satisfied, and notice under its 
provisions has been satisfied).  The Board notes that after an 
appellant has filed a notice of disagreement as to the initial 
effective date or disability rating assigned-thereby initiating 
the appellate process-different, and in many respects, more 
detailed notice obligations arise, the requirements of which are 
set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the 
Veteran's claim for an initial rating in excess of 10 percent for 
right thigh fragment wound residuals falls within this pattern.  
Thus, no additional VCAA notice was required with respect to the 
issue on appeal.  Furthermore, as to the initial rating claim, 
the Board finds the more detailed notice requirements set forth 
in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See 
Dingess/Hartman, supra.

Here, the Veteran was provided a VCAA notice letter in January 
2005 regarding his claim for service connection for right thigh 
fragment wound residuals.  Thereafter, the Veteran was notified 
in a November 2005 statement of the case that he had been awarded 
a higher initial rating of 10 percent for his service-connected 
right thigh fragment wound residuals.  In June 2010, the AMC 
issued the Veteran a supplemental statement of the case (SSOC) 
specifically addressing his claim for a higher initial rating.  
The SSOC set forth the specific rating criteria governing 
evaluation of the disability and notified him of the reasons 
behind the AMC's denial of his claim for a higher initial rating 
than that assigned in the November 2005 statement of the case.  
In light of the foregoing, the Board finds that the 
administrative appeal process provided the Veteran with notice of 
the specific rating criteria, and it is apparent from the record 
that he and his representative understood those things relative 
to a claim for a higher rating.  The Board thus concludes that 
during the administrative appeal process the Veteran was provided 
the information necessary such that further action to provide 
additional notice would be merely duplicative of what has already 
transpired.

Consequently, the Board finds the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have 
been met.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication whatsoever 
that any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  The Veteran was 
provided VA medical examination in May 2010; report of that 
examination has been associated with the claims file.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examination obtained in this case is 
adequate, as it is predicated on consideration of all of the 
pertinent evidence of record, to include the statements of the 
Veteran and his representative, and reflect that the examiner 
conducted a full physical examination of the Veteran, including 
information necessary to apply the pertinent rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the issue 
on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran 
has further been given the opportunity to submit evidence; he and 
his representative have provided written argument in support of 
his appeal.  The Veteran indicated in an April 2006 statement 
that there is no further evidence relevant to his appeal that has 
not been obtained by VA.  Otherwise, neither the Veteran nor his 
representative has identified, and the record does not indicate, 
existing records pertinent to the appeal that need to be 
obtained.  

Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required by 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran contends that his service-connected right thigh 
fragment wound residuals are more disabling than reflected by the 
10 percent rating initially assigned.  

Disability evaluations are determined by comparing a Veteran's 
present symptoms with criteria set forth in VA's Schedule for 
Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of a 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Relevant medical evidence consists of a VA examination conducted 
in May 2010.  Report of that examination reflects that the 
examiner reviewed the Veteran's claims file and elicited a 
history from the Veteran as well as conducting physical 
examination.  The examiner noted the Veteran's report of 
"occasional discomfort" at the injury site as well as 
occasional cramping of the thigh which abates with walking.  The 
Veteran denied any infection, swelling, drainage, loss of 
function, or loss of locomotion in either the hip or the knee.  
The examiner noted the Veteran's report that his thigh injury did 
not cause him any difficulty in his job as a janitor.  Physical 
examination revealed equal thigh and calf measurements and no 
evidence of muscle atrophy secondary to the Veteran's fragment 
injury.  The examiner noted that the Veteran had a faint 6 x 1 cm 
scar on the right thigh, which resulted from his being hit by a 
fragment while on duty in Vietnam.  The examiner noted no keloid 
formation, inflammation, induration, or muscle herniation.  The 
Veteran's skin was noted to have normal texture, and no breakdown 
of the skin, adherence to underlying tissue, atrophy, frequent 
loss of skin, elevation or depression of the surface of the scar, 
or discoloration was noted.  The examiner further noted no pain, 
inflexibility of skin near the scar, or limitation of motion due 
to the scar.  Range of motion testing of the Veteran's right hip 
and knee were normal without pain on repetitive motion testing, 
and no instability or other functional disability was noted.  The 
examiner found the Veteran's deep tendon reflexes to be normal 
with no evidence of any peripheral nerve involvement.  The 
examiner diagnosed the Veteran with a wound of Muscle Group XIV 
with retained fragment that was mildly symptomatic and without 
sequelae.  

The Veteran's service-connected right thigh fragment wound 
residuals have been rated by the RO as 10 percent disabling under 
Diagnostic Code 5314, which provides evaluations for disability 
of Muscle Group XIV.  The functions of this group (anterior thigh 
group) include extension of the knee, simultaneous flexion of hip 
and flexion of knee, tension of the fascia lata and iliotibial 
(Maissiat's) band acting with Muscle Group XVII in postural 
support of the body, and acting with the hamstrings in 
synchronizing hip and knee motion.  The Veteran's disability is 
currently rated pursuant to Diagnostic Code 5314 as "moderate," 
with a 10 percent rating.  Under that diagnostic code, a 
moderately severe disability warrants a 30 percent rating, and a 
severe disability warrants a 40 percent rating, the highest 
rating available under the diagnostic code.  38 C.F.R. § 4.73, 
Diagnostic Code 5314 (2010).

Disabilities resulting from muscle injuries are classified as 
slight, moderate, moderately severe, or severe.  38 C.F.R. 
§ 4.56(d) (2010).  Slight muscle disability contemplates a simple 
wound of the muscle without debridement or infection; a service 
department record of a superficial wound with brief treatment and 
return to duty; healing with good functional results; and no 
cardinal signs or symptoms of muscle disability.  Objectively, 
there is a minimal scar; no evidence of fascial defect, atrophy, 
or impaired tonus; and no impairment of function or metallic 
fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

Moderate muscle disability contemplates a through and through or 
deep penetrating wound of short track from a single bullet, small 
shell, or shrapnel fragment, without the explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection; a service department record or other evidence of in-
service treatment for the wound; and a record of consistent 
complaint of one or more of the cardinal signs and symptoms of 
muscle disability, particularly lowered threshold of fatigue 
after average use, affecting the particular functions controlled 
by the injured muscles.  Objectively, there are entrance and (if 
present) exit scars that are small or linear, indicating a short 
track of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability contemplates a through and 
through or deep penetrating wound by a small high-velocity 
missile, or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; a service department record or other 
evidence showing hospitalization for a prolonged period for the 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability; and, if present, evidence of 
inability to keep up with work requirements.  Objectively, there 
are entrance and (if present) exit scars indicating track of 
missile through one or more Muscle Groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscle compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

Severe muscle disability contemplates a through and through or 
deep penetrating wound due to a high velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, intermuscular 
binding, and scarring; a service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of the wound; a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries; and, if 
present, evidence of inability to keep up with work requirements.  
Objectively, there are ragged, depressed, and adherent scars 
indicating wide damage to Muscle Groups in the missile track; 
palpation shows loss of deep fascia or muscle substance, or soft 
flabby muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, or 
coordinated movements indicate severe impairment of function when 
compared with the uninjured side.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle 
disability:  (a) x-ray evidence of minute, multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (b) adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle; 
(c) diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (d) visible or measurable atrophy; 
(e) adaptive contraction of an opposing group of muscles; 
(f) atrophy of Muscle Groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and (g) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lower threshold of 
fatigue, fatigue-pain, impairment of coordination; and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Upon consideration of the relevant medical evidence of record, 
the Board finds that no more than moderate disability to Muscle 
Group XIV is shown.  The injury from the fragment did not result 
in hospitalization for a prolonged period for the wound.  See 
38 C.F.R. § 4.56(a).  There is no evidence that the Veteran ever 
required debridement or experienced prolonged infection, 
sloughing of soft parts, or intermuscular scarring.  In addition, 
there is no record of consistent complaint of cardinal signs and 
symptoms of muscle disability, or evidence of inability to keep 
up with work requirements; to the contrary, the Veteran has 
reported only occasional cramping without any interference with 
his ability to perform the tasks of his employment.  The Board 
acknowledges that the Veteran has an entrance wound scar but 
notes that the May 2010 VA examiner did not find any indications 
on palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscle compared with the sound side.  
Impairment of strength, endurance, or coordinated movements is 
not shown.  In fact, the May 2010 examiner noted that the Veteran 
displayed no muscle weakness, muscle atrophy, or loss of muscle 
function.  Thus, the Board finds that no more than moderate 
disability was shown.  The currently assigned 10 percent rating 
compensates the Veteran for that level of disability.  See 
38 C.F.R. § 4.73, Diagnostic Code 5314.  Thus, a higher rating 
under the muscle injury diagnostic code is not warranted for any 
portion of the rating period.

In addition to the assigned rating for a muscle injury, the Board 
must consider the possible assignment of separate evaluations for 
separate and distinct symptomatology caused by the injury.  This 
is so to the extent that none of the symptomatology justifying an 
evaluation under a different diagnostic code duplicates or 
overlaps with the symptomatology justifying the 10 percent rating 
under Diagnostic Code 5314.  See 38 C.F.R. § 4.25 (2010); see 
also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  An 
evaluation of the same disability impairment under another 
diagnostic code is pyramiding, which is to be avoided.  See 
38 C.F.R. § 4.14 (2010).

Under Diagnostic Code 7801, scars, other than of the head, face 
or neck, that are deep or that cause limited motion warrant a 10 
percent rating when the scars cover an area or areas exceeding 6 
square inches (39 sq. cm.).  A 20 percent rating is warranted 
when the area or areas exceeds 12 square inches (77 sq. cm.).  A 
30 percent rating requires an area or areas exceeding 72 square 
inches (465 sq. cm.), while a 40 percent rating requires an area 
or areas exceeding 144 square inches (929 sq. cm.).

Under Diagnostic Code 7802, scars, other than of the head, face 
or neck, that are superficial and that do not cause limited 
motion, warrant a 10 percent rating when the scars cover an area 
or areas of 144 square inches (929 sq. cm.) or greater.  
Diagnostic Code 7803 provides that superficial, unstable scars 
warrant a 10 percent evaluation.  A Note following this 
Diagnostic Code defines an unstable scar as one where, for any 
reason, there is frequent loss of skin over the scar; and defines 
a superficial scar as one not associated with underlying soft 
tissue damage.

Diagnostic Code 7804 provides that a 10 percent disability rating 
is warranted for a superficial scar that is painful on 
examination; and Diagnostic Code 7805 provides that a scar is to 
be evaluated based upon limitation of function of the affected 
part.

(The criteria for rating scars under Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, and 7805 were changed in September 2008.  73 
Fed. Reg. 54708-12 (Sept. 23, 2008) (effective from October 23, 
2008).  However, the changes apply only to applications for 
benefits received by VA on or after October 23, 2008, or to 
claims where a Veteran requests review under the new criteria.  
No such request has been made in this case.)

Here, the Veteran's scar is not deep, as it was not associated 
with any underlying soft tissue damage; and it is not unstable, 
as the May 2010 examiner did not find that there was any loss of 
skin over the scar.  In fact, as noted above, the examiner noted 
that the Veteran's scar was well-healed and caused no tenderness 
to palpation.  It was not painful, and it did not cause limited 
motion.  As such, a 10 percent evaluation under Diagnostic Code 
7801 or 7804 is not warranted.  The Veteran's scar was further 
found to measure 6 square centimeters, which means that a 
compensable rating under Diagnostic Code 7802 is not warranted.  
As already noted, the examiner did not find any instability, and 
found that the Veteran's scar did not cause any limitation of 
function.  As such, a 10 percent evaluation under Diagnostic Code 
7803 or 7805 is not warranted.

In the Veteran's case, the fragment wound scar is not of such a 
severe nature to warrant a separate compensable rating under the 
rating criteria governing scarring.  Although the May 2010 
examiner acknowledged the Veteran's complaint of occasional 
discomfort at the site of the scar, the Veteran's scar was not 
found to be painful on examination.  There is further no evidence 
that any scarring is poorly nourished with repeated ulceration or 
that it causes any limitation of motion.  Current Diagnostic 
Code 7804 allows for a 10 percent rating for a superficial scar 
that is painful on examination.  See 38 C.F.R. § 4.118 (2010).  
Absent a showing of pain on examination, a separate 10 percent 
rating is not warranted.  Additionally, other criteria for a 
compensable rating based on symptoms due to scarring are not met.  
There is no indication of instability of the scar; there is no 
indication that the scarring covers an area of 929 square 
centimeters or greater.  38 C.F.R. § 4.118.  Moreover, the scar 
has not affected function.  Diagnostic Code 7801.  As such, a 
separate compensable rating is not warranted for the Veteran's 
scar under the rating criteria governing scarring.

In sum, the evidence of record does not demonstrate that the 
Veteran is entitled to a higher initial rating under applicable 
rating criteria at any point since the filing of the claim.  The 
Board notes that in accordance with Fenderson, supra, staged 
ratings have been considered, but because there is no indication 
the Veteran's disability was more disabling than warranted by the 
current 10 percent rating at any point during the claim period, a 
staged rating is not warranted.

The above determination is based upon consideration of applicable 
rating provisions.  It should also be pointed out that there is 
no showing that the Veteran's right thigh fragment wound 
residuals have reflected so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  
The symptoms of his disability have been accurately reflected by 
the schedular criteria.  Without sufficient evidence reflecting 
that the Veteran's disability picture is not contemplated by the 
rating schedule, referral is not warranted for a determination of 
whether the Veteran's disability picture requires the assignment 
of an extra-schedular rating.  See Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008).

For all the foregoing reasons, the Board finds that an initial 
rating in excess of 10 percent for right thigh fragment wound 
residuals is not warranted.  This is so since the effective date 
of the award of service connection.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim for an initial rating, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
right thigh fragment wound residuals is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


